Citation Nr: 1120517	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1970 and from November 1990 to July 1991, with additional reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement was received in May 2008, a Statement of the Case was issued in February 2009, and a Substantive Appeal was received in March 2009.  

The Veteran testified at a hearing before the RO in February 2010 and before the Board in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A letter from Dr. C.G. dated in November 1990 reflects that the Veteran underwent surgery for a low back disability in May 1990 at Bayfront Medical Center Hospital.  A May 2000 Statement of Medical Examination and Duty Status reflects that the Veteran incurred a lumbar strain in the line of duty in April 2000.  

The Board notes that the Veteran has reported a significant amount of reserve service.  There has been no clarification, however, as to his active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) dates.  Because information such as the Veteran's dates of service is within control of the federal government, this falls under VA's 38 C.F.R. § 3.159(c)(2) duty to assist.

The Board notes that the Veteran's service records, including personnel records, were requested in March 2009.  A May 2009 response reflects that no records were furnished.  It was noted that specific instructions were given in order to make another PIES request.  It does not appear that the Veteran's service records, including personnel records, were again requested.  Under the circumstances, the RO should again request the Veteran's service records, including personnel records.  

At the February 2010 RO hearing, the Veteran stated that he originally injured his back in May 1990 while he was working with Florida Highway Patrol as a State Trooper.  As noted above, the Veteran underwent back surgery at Bayfront Medical Center Hospital in May 1990 and was also treated for his back by Dr. C.G.  It does not appear that these records have been obtained.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

The Veteran underwent a VA examination in June 2010.  The examiner opined that the Veteran's low back disability was less likely as not due to or permanently aggravated by service.  The examiner gave no rationale for the opinion and only cited a service treatment record from May 2000, as well as two treatment records from 2002 and 2005.  The VA examiner also did not discuss the Veteran's 1990 low back surgery.  The June 2010 VA examination is inadequate for rating purposes and the Veteran must be provided an adequate examination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA decides to afford the Veteran an examination, even if not statutorily required to do so, VA must ensure that the examination is an adequate one).

Finally, the Board notes that evidence in the claims folder indicates that the Veteran was first period of service from December 1969 to May 1970 resulted in discharge under dishonorable conditions.  The RO/AMC should attempt to clarify the nature of the Veteran's discharge for his period of service from December 1969 to May 1970.  

Accordingly, the case is REMANDED for the following actions:

1.  Clarify the nature of the Veteran's discharge for his period of service from December 1969 to May 1970.  

2.  The RO/AMC should contact the appropriate records repositories and attempt to determine the precise dates of the Veteran's military service, which includes periods of active duty, and later periods of active duty for training and periods of inactive duty training.  Obtain all service treatment and personnel records from the Veteran's active and National Guard service, including the chronological statement of retirement points. 

3.  Ask that the Veteran complete release forms authorizing VA to request his medical records from Bayfront Medical Center Hospital, Dr. C.G., and Florida Highway Patrol.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his back disability.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of determining the nature, extent, and etiology of any low back disability.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must indicate that the claims folder was reviewed, and report of the examination should include a discussion of the Veteran's medical history and assertions, to include the 1990 low back injury.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should state whether the Veteran's current low back disability increased during service, and if so, was the increase in disability due to the natural progress of the disease.  A complete rationale should be provided for any opinion expressed.

5.  After the development has been completed, readjudicate the claim for service connection for a low back disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


